
	
		I
		111th CONGRESS
		2d Session
		H. R. 6011
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to design and implement a
		  procedure to permit enhanced searches of the National DNA Index
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Utilizing DNA Technology to Solve Cold
			 Cases Act of 2010.
		2.Enhanced
			 searches
			(a)Familial
			 searches
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Attorney General shall
			 adopt policies and procedures in accordance with this section to ensure
			 that—
					(A)the Federal Bureau of Investigation may
			 conduct familial searches for DNA samples collected from crime scenes in
			 Federal investigations;
					(B)a State law enforcement agency may request
			 that the Federal Bureau of Investigation conduct familial searches for DNA
			 samples collected from crime scenes in State investigations; and
					(C)the privacy
			 interests of persons identified in familial searches are carefully protected.
					(2)Search
			 requirementsFamilial
			 searches conducted by the Federal Bureau of Investigation under this section
			 shall be conducted only under the following circumstances:
					(A)No identical match
			 for the DNA sample collected from a crime scene can be identified in the
			 offender index.
					(B)The investigation for which DNA samples are
			 collected at a crime scene involves one or more of the following offenses under
			 Federal or State law:
						(i)An
			 offense of murder, voluntary manslaughter, or any attempt to commit murder or
			 voluntary manslaughter.
						(ii)A
			 specified offense against a minor (as such term is defined in section 111(7) of
			 the Sex Offender Registration and Notification Act (42 U.S.C. 16911(7))), or an
			 attempt to commit such a specified offense.
						(iii)An
			 offense or attempt to commit an offense that—
							(I)involves a sexual
			 act or sexual contact with another; and
							(II)is punishable by
			 imprisonment for more than one year.
							(3)Requesting State
			 law enforcement agencyA State law enforcement agency making a
			 request for a familial search under this section shall—
					(A)before making such
			 request, have in place a written policy that—
						(i)establishes the
			 criteria and procedures for requesting a familial search and for evaluating a
			 familial match; and
						(ii)is
			 consistent with any regulations issued by the Attorney General pursuant to this
			 section; and
						(B)each time a familial search request is
			 made, make such policy available to the Attorney General.
					(4)Reporting of
			 matchesAny familial match resulting from a request for a
			 familial search that complies with the requirements of this section shall be
			 reported to a laboratory authorized as a Combined DNA Index System laboratory
			 in the jurisdiction of the State law enforcement agency requesting information
			 related to such match.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, and annually
			 thereafter, the Attorney General shall submit to the chair and ranking member
			 of the Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report on compliance with this
			 section. Each such report shall contain the following information:
				(1)The number of
			 familial searches requested by State law enforcement agencies.
				(2)The number of familial searches conducted
			 under this section.
				(3)The number of familial matches found as a
			 result of such searches.
				(4)The status of any
			 case in which such a familial match was found.
				(c)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General shall issue regulations to
			 carry out this section.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 familial search means a search of the offender index in which a
			 DNA sample from an unknown source collected from a crime scene is compared to
			 such offender index to determine if a familial match exists between the DNA
			 profile contained in such index and the DNA sample collected from the crime
			 scene.
				(2)The term
			 familial match means—
					(A)a match of at least 1 shared allele at 15
			 loci between a DNA profile in the offender index and a DNA sample collected at
			 a crime scene; or
					(B)any other genetic
			 association the Attorney General determines is sufficient to constitute such a
			 match.
					(3)The term offender index means
			 the database containing information on individuals convicted of sex offenses
			 and other violent crimes in the National DNA Index System established under
			 section 210304 of the Violent Crime Control and Law Enforcement Act of 1994
			 (Public Law 103–322, 108 Stat. 1796).
				(4)The term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of
			 the Northern Mariana Islands.
				
